DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of claims 1 – 2 & 4, the cancellation of claims 3 & 7 – 9, and the addition of claim 21. Claims 10 – 20 were previously withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 & 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 4, Applicant claims the “layer of material” further comprises solidified adhesive liquid or paste to adhere the plurality of single-use plastic straws. Claim 4 is dependent on amended claim 1, which requires strips of tape each of which couples together the plurality of single-use plastic straws.
Applicant’s specification teaches in some examples the adhesive material includes tape, and in some examples the adhesive material includes solidified adhesive liquid or paste (paragraphs [0006] & [0055]). Applicant’s specification does not teach a plurality of tape strips and solidified adhesive liquid or paste for coupling straws to be used in the same embodiment. 
With regard to claim 21, Applicant claims “first strips couples to a first side of a corresponding one of the plurality of rows of the single-use plastic straws, and wherein each of the second strips couples to a second side of a corresponding one of the plurality of rows of the single-use plastic straws.”
Fig. 1 shows one strip of tape between each row of straws. Applicant’s specification does not teach more than one strip on a single side of one of the plurality of rows of the single-use plastic straws. Therefore, Applicant’s specification fails to teach a plurality of first strips of tape or a plurality of second strips of tape.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2, 4 – 6, & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s claim 1 recites, “…within each of the plurality of rows, each of the plurality of single-use straws one or more contacts adjacent ones of the plurality of single-use plastic straws.” The phrase “one or more” of each of the plurality of straws does not make sense in this sentence. The limitation would make more sense if this phrase were removed such that the claim would read “each of the plurality of single-use straws contacts adjacent ones of the plurality of single-use straws.”
Further claim 1 recites outer layers of material in line 3 but only outer layers in line 2 and 10. Either material should be added to lines 2 and 10 or deleted from line 3.
Claims 2, 4 – 6, & 21 are dependent on claim 1 and therefore also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 2, 4, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Murcia et al. (US 2003/0157301 A1), in view of DIY-enthusiasts.com (https://diy-enthusiasts.com/kids-crafts/drinking-straw-crafts-toddlers-preschoolers/)(August 27, 2017).
With regard to claim 1, Murcia et al. teach a composite material panel (Applicant’s “layer of material”) comprising an air passage layer (20) composed of recycled or waste material, such as a plurality of plastic straws (abstract & paragraphs [0007], [0015]). The straws are coupled to each other by a method of disposing the plurality of straws onto a coat of glue (adhesive) (paragraph [0022]).

    PNG
    media_image1.png
    270
    818
    media_image1.png
    Greyscale

Murcia et al. teach multilayer composite panel embodiment in which the plurality of plastic straws are arranged in a plurality of rows between the outer layers (paragraph [0021] & Fig. 3).

    PNG
    media_image2.png
    584
    585
    media_image2.png
    Greyscale


	Murcia et al. teach the plurality of straws are coupled together using adhesive, but do not teach adhesive are strips of tape.
DIY-enthusiasts.com discloses a children’s activity of creating a multicolored vase or a round end table by adhering a layer of material comprising a plurality of single-use plastic straws aligned parallel to each other in a side-by side manner, wherein at least some of the plurality of single-use plastic straws contact each adjacent ones of the plurality of single-use plastic straws (pgs. 5 & 9, shown below), and coupling the plurality of single use straws together using tape (adhesive) by extending double sided tape (adhesive) longitudinally along a row of a plurality of straws (Figs. 1 – 4 below). As can be seen, the layer of straws has the flexibility to wrap around the curved surface of a jar or round end table.

    PNG
    media_image3.png
    395
    730
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    700
    813
    media_image4.png
    Greyscale

	Therefore, based on the teachings of DIY-enthusiasts.com, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to join the straw rows taught by Murcia et al. with at least one strip of double-sided tape because tape allows for the row of straws to flexibly wrap in a desired direction, such as around an objection. The combination or substitution of equivalents known for the same purpose has been found by the courts to be prima facie obvious. See MPEP 2144.06.
DIY-enthusiasts.com do not teach strips (plural) of tape. However, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.VI.B.

With regard to claim 2, as shown in the figures above, DIY-enthusiasts.com teach the tape extends longitudinally along a row of the plurality of single use straws. As can be seen, the layer of straws has the flexibility to wrap around the curved surface of a jar or round end table.
With regard to claim 4, as discussed above, Murcia et al. teach the adhesive includes glue (“solidified adhesive liquid or paste”).
With regard to claim 21, as discussed above for claim 1, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to join the straw rows taught by Murcia et al. with at least one strip of double-sided tape. 
DIY-enthusiasts.com do not teach a plurality of strips of tape on a single side of a single row of straws. However, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.VI.B.
When considering the combined teachings of Murcia et al. & DIY-enthusiasts.com, the resulting structure would comprise first strips and second strips, wherein each of the first strips couples to a first side of a corresponding one of the plurality of rows of the single-use plastic straws, and wherein each of the second strips couples to a second side of a corresponding one of the plurality of rows of the single-use straws.

Claim(s) 1 – 2, 4, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over H.E. DE Wolf (U.S. Patent No. 3,743,568), in view of DIY-enthusiasts.com (https://diy-enthusiasts.com/kids-crafts/drinking-straw-crafts-toddlers-preschoolers/)(August 27, 2017).
With regard to claim 1, Wolf teaches a panel comprising a plurality of straw-like tubular elements aligned parallel to each other in a side-by-side manner in a closely packed arrangement (Col. 5, 71 – Col. 6, Line 4). The straw-like tubular elements (24) are fabricated from thin wall plastic, such as plastic waste (Col. 6, Lines 50 – 56) (“plastic straws”) (Col. 6, Lines 10 – 12). The tubular elements can be retained in the closely packed arrangement by use of a suitable adhesive material applied to the external surfaces thereof (Col. 6, Lines 5 – 7). Wolf teach decorative outer facing panels 26 & 27 are provided to complete the panel structure (Col. 6, Lines 15 – 17 & Fig. 9). As shown in Fig. 9 above, the plurality of straws-like tubular elements are arranged in a plurality of rows between the outer layers.

    PNG
    media_image5.png
    199
    149
    media_image5.png
    Greyscale

Wolf teach the plurality of straws are coupled together using adhesive, but do not teach adhesive are strips of tape.
DIY-enthusiasts.com discloses a children’s activity of creating a multicolored vase or a round end table by adhering a layer of material comprising a plurality of single-use plastic straws aligned parallel to each other in a side-by side manner, wherein at least some of the plurality of single-use plastic straws contact each adjacent ones of the plurality of single-use plastic straws (pgs. 5 & 9, shown below), and coupling the plurality of single use straws together using tape (adhesive) by extending double sided tape (adhesive) longitudinally along a row of a plurality of straws (Figs. 1 – 4 below). As can be seen, the layer of straws has the flexibility to wrap around the curved surface of a jar or round end table.

    PNG
    media_image3.png
    395
    730
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    700
    813
    media_image4.png
    Greyscale

	Therefore, based on the teachings of DIY-enthusiasts.com, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to join the straw rows taught by Wolf with at least one strip of double-sided tape because tape allows for the row of straws to flexibly wrap in a desired direction, such as around an objection. The combination or substitution of equivalents known for the same purpose has been found by the courts to be prima facie obvious. See MPEP 2144.06.

With regard to claim 2, as shown in the figures above, DIY-enthusiasts.com teach the tape extends longitudinally along a row of the plurality of single use straws. As can be seen, the layer of straws has the flexibility to wrap around the curved surface of a jar or round end table.
With regard to claim 4, the adhesive material includes glue (“solidified adhesive liquid or paste”) (Col. 3, Lines 69 – 70, Col. 4, Lines 46 – 50, & Col. 7, Line 6).
With regard to claim 21, as discussed above for claim 1, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to join the layers of straw-like tubular elements taught by Wolf it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to join the straw rows taught by Murcia et al. with at least one strip of double-sided tape.
DIY-enthusiasts.com do not teach a plurality of strips of tape on a single side of a single row of straws. However, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.VI.B.
When considering the combined teachings of Wolf & DIY-enthusiasts.com, the resulting structure would comprise first strips and second strips, wherein each of the first strips couples to a first side of a corresponding one of the plurality of rows of the single-use plastic straws, and wherein each of the second strips couples to a second side of a corresponding one of the plurality of rows of the single-use straws.

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over H.E. DE Wolf, as applied to claim 1 above, and further in view of Simko (WO 88/02694).
With regard to claims 5 – 6, Wolf teaches each of the plurality of straw-like (hollow) tubes includes a wall that extends between opposing ends (“define a fluid path”). However, Wolf does not teach the ends of a plurality of straws are sealed to enclose the fluid (air) path. 
	Simko teaches a thermal insulating material comprising layers of thin walled plastic tubes stacked together. The tubes may be sealed at each end or open. Sealing the ends of the tubes encloses the air inside and reduces heat transfer through the tube and thus through the insulation material by convection (Pgs. 3 – 4 & 6). 
	Therefore, based on the teachings of Simko, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the composite/panel taught by Murcia et al. or Wolf into a thermal insulating material that reduces heat transfer through the composite/panel by sealing the ends of the plurality of straws to enclose the air.

Response to Arguments
Applicant argues, “Claim 3 was rejected under 35 U.S.C. §112(b) as allegedly being indefinite for the recitation of ‘the sheet of insulation.’ As set forth above, claim 3 has been canceled, thereby rendering moot the rejection of claim 3. Accordingly, Applicant respectfully requests that the rejection under 35 U.S.C. §112(b) be withdrawn” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: In light of the cancellation of claim 3, the rejection of claim 3 under 35 U.S.C. §112(b) has been withdrawn.

Applicant argues, “Murcia does not describe a strip of tape” (Remarks, Pg. 7).
Applicant argues, “Wolf does not describe a strip of tape” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, the prior art no longer anticipates the claims. However, based on the teachings of DIY-enthusiasts.com, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to join the straw rows taught by Murcia et al. or Wolf with at least one strip of double-sided tape because tape allows for the row of straws to flexibly wrap in a desired direction, such as around an objection. The combination or substitution of equivalents known for the same purpose has been found by the courts to be prima facie obvious. See MPEP 2144.06.

Applicant argues, “While DIY-Enthusiasts describes taping straws together with a strip of adhesive tape, DIY-Enthusiasts does not teach strips of tape each of which couples together a plurality of single-use straws of a corresponding one of a plurality of rows that is between opposing outer layers, as set forth in claim 1. Because DIY-Enthusiasts does not teach each feature of claim 1, the layer of material
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, the prior art no longer anticipates the claims. However, as discussed above for claim 21, DIY-Enthusiasts does not teach strips of tape each of which couples together a plurality of single-use straws of a corresponding one of a plurality of rows. Additionally, both Wolf and Murcia et al. teach a plurality of rows of single-use straws coupled together by an adhesive material between opposing outer layers. When considering the teachings of Wolf or Marcia, in combination with the teachings of DIY-Enthusiasts.com, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use at least one strip of double-sided adhesive tape to couple a plurality of rows of single-use straws between opposing outer layers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781